Order entered November 7, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00458-CR

                               LONZELL HUNTER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-76537-P

                                             ORDER
       Before the Court is appellant’s November 5, 2018 second motion for extension of time to

file appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before THIRTY DAYS from the date of this order. If appellant’s brief is not filed by the

extended due date, this appeal may be abated for the trial court to make findings in accordance

with rule of appellate procedure 38.8.


                                                        /s/   LANA MYERS
                                                              JUSTICE